DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The examiner notes that many foreign references and non-patent literature references were filed on 8/6/2020 but a proper information disclosure statement was not filed on 8/6/2020.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The disclosure is objected to because of the following informalities: par.[001] should be amended to recite the patent number for Application No. 16/568,094.  
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The features of the pairs of posts being positioned axially along the frame entirely within the uppermost row of closed cells (see claims 1, 11, and 20), hexagonal cells having a length greater than a width (see claims 10, 19, and 20), and the u-shaped connection portions (see claims 3 and 14), while shown in the figures, are not mentioned in the specification. The specification should be amended to provide proper antecedent basis for the claimed subject matter.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-9, and 16-19 of U.S. Patent No. 10,413,404. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the application are anticipated by or obvious in view of the claims of the patent. Regarding claims 1-5, 7, and 8 of the application, claims 2 and 3 of the patent anticipate claims 1-5, 7, and 8 of the application. Regarding claim 6 of the application, see claim 19 of the patent. While claim 19 of the patent does not recite that each leaflet has a scalloped shaped lower edge portion, a scalloped shape lower edge of a leaflet was a conventional shape for leaflets of prosthetic valves at the time of the invention, therefore it would have been obvious to one of ordinary skill at the time of the invention to select the conventional scalloped shape for the leaflets of claim 19 of the patent. Regarding claims 9 and 10 of the application, the claimed hexagonal shape is considered a matter of obvious design choice since it has been held that changes in shape are a matter of design choice, which a person of ordinary skill in the art would have found obvious as they were not disclosed as being critical to the practice of the invention (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) MPEP 2144.04 IV B). Regarding claim 11 of the application, claim 1 of the patent anticipates claim 11 of the application. Regarding claim 12 of the application, see claim 2 of the patent which anticipates claim 12 of the application. Regarding claim 13 of the application, see claim 3 of the patent which anticipates claim 13 of the application. Regarding claims 14-16 of the application, see claim 1 of the patent which anticipates claims 14-16 of the application. Regarding claim 17 of the application, see claim 19 of the patent which anticipates claim 17 of the application. Regarding claims 18 and 19 of the application, as discussed above with respect to claims 9 and 10 of the application, the hexagonal shape claimed is considered a matter of design choice since it was not disclosed as being critical to the practice of the invention. Regarding claim 20 of the application, see claim 3 of the patent. While claim 3 of the patent discloses claim 20 of the application substantially as claimed, claim 3 of the patent does not disclose that the uppermost row are hexagonal cells having a length greater than a .
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,413,405. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the application are anticipated by or obvious in view of the claims of the patent. Regarding claim 1 of the application, see claims 7, 10, and 17 of the patent which each anticipate claim 1 of the application. Regarding claims 2-6 of the application, see claims 2-6 of the patent, respectively. While claims 2-6 of the patent do not specifically recite that each leaflet has a scalloped shaped lower edge portion, a scalloped shape lower edge of a leaflet was a conventional shape for leaflets of prosthetic valves at the time of the invention, therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to select the conventional scalloped shape for the leaflets of claims 2-6 of the patent. Regarding claims 7 and 8 of the application, see claim 10 of the patent. Because the leaflets of claim 10 of the patent have a scalloped shaped lower edge portion, the fabric sutured thereto also has a scalloped shape. Regarding claims 9 and 10 of the application, see claim 17 of the patent which anticipates claims 9 and 10 of the application. Regarding claim 11 of the application, see claim 9 of the patent which anticipates claim 11 of the application. Regarding claims 12 and 13 of the application, see claim 10 of the patent. Because the leaflets of claim 10 of the patent have a scalloped shaped lower edge portion, the fabric sutured thereto also has a scalloped shape. Regarding claim 14 of the application, see claim 11 of the patent which anticipates claim 14 of the patent. Regarding claims 15 and 16 of the application, see claims 12 and 13 of the patent which anticipate claims 15 and 16 of the application. Regarding claims 17 of the application, see claim 14 .
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,413,406. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the application are anticipated by or obvious in view of the claims of the patent. Regarding claim 1 of the application, see claims 7, 10, and 17 of the patent which each anticipate claim 1 of the application. Regarding claims 2-6 of the application, see claims 2-6 of the patent, respectively. While claims 2-6 of the patent do not specifically recite that each leaflet has a scalloped shaped lower edge portion, a scalloped shape lower edge of a leaflet was a conventional shape for leaflets of prosthetic valves at the time of the invention, therefore it would have been obvious to one of ordinary skill at the time of the invention to select the conventional scalloped shape for the leaflets of claims 2-6 of the patent. Regarding claims 7 and 8 of the application, see claim 10 of the patent. Because the leaflets of claim 10 of the patent have a scalloped shaped lower edge portion, the fabric sutured thereto also has a scalloped shape. Regarding claims 9 and 10 of the application, see claim 17 of the patent which anticipates claims 9 and 10 of the application. Regarding claim 11 of the application, see claim 9 of the patent which anticipates claim 11 of the application. Regarding claims 12 and 13 of the application, see claim 10 of the patent. Because the leaflets of claim 10 of the patent have a scalloped shaped lower edge portion, the fabric sutured thereto also has a scalloped shape. Regarding claim 14 of the application, see claim 11 of the patent which anticipates claim 14 of the application. Regarding claims 15 and 16 of the application, see claims 12 and 13 of the patent which anticipate claims 15 and 16 of the application. Regarding claims 17 of the application, see claim 14 of the patent which anticipates claim 17 of the application. Regarding claims 18 and 19 of the .
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,646,336. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the application are anticipated by or obvious in view of the claims of the patent. Regarding claims 1-9 of the application, see claims 1-9 of the patent, respectively, which anticipate claims 1-9 of the application. Regarding claim 10 of the application, see claim 19 of the patent which anticipates claim 10 of the application. Regarding claims 11-20 of the application, see claims 10-19 of the patent, respectively, which anticipate claims 11-20 of the application.
Allowable Subject Matter
Claims 1-20 would be allowable upon overcoming the rejections on the grounds of nonstatutory double patenting, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Spenser et al. 6,730,118 (hereafter referred to as Spenser), Lobbi 2004/0186563 (hereafter referred to as Lobbi) and Svanidze et al. 2005/0075724 (hereafter referred to as Svanidze) are considered the closest prior art to the claimed invention. Spenser fig.28 discloses an expandable frame comprising a plurality of struts and a plurality of circumferentially extending rows of closed cells, a leaflet structure comprising a plurality of leaflets each comprising two opposing leaflet side portions which extend radially outwardly through an opening of a pair of posts and is secured to the posts outside of the frame. Spenser discloses the invention substantially as claimed, but does not disclose that the pairs of posts are positioned axially along the frame entirely within an uppermost row of closed cells. The posts of Spenser extend for the entire length of the frame and are not spaced from the lower end of the frame. 

Svanidze discloses an expandable frame comprising a plurality of struts and a plurality of circumferentially extending rows of closed cells (figs. 6C-10), a leaflet structure comprising a plurality of leaflets each comprising two opposing leaflet side portions (figs. 2 and 9) which extend radially outwardly through an opening of a pair of posts and are secured to the posts outside of the frame (fig.6A). Svanidze does not disclose that the pairs of posts are positioned axially along the frame entirely within an uppermost row of closed cells. The posts of Svanidze extend beyond the uppermost row of closed cells. 
Accordingly, the prior art does not disclose, teach, or suggest the combination of a frame comprising a plurality of circumferentially extending rows of closed cells, including an uppermost row of closed cells and a lowermost row of closed cells, wherein pairs of posts are positioned axially along the frame entirely within the uppermost row of closed cells and wherein the pairs of posts are circumferentially spaced apart from each other by a plurality of cells of the uppermost row of closed cells.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774